Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18382328.5, filed on 05/14/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3, 15, 18 and 19 are objected to because of the following informalities:  
Regarding Claim 3:
Misspelling of parallel: “…is arranged non-paralell to the central…” (Line 4)
Regarding Claim 15:
Line 2 recites: “having a surface having a surface”
Regarding Claim 18:
 The recitation “the holding element” (line 2) technically lacks antecedent basis. It is suggested that the applicant changes this to “the first holding element” as recited in claim 14 to be consistent.
Regarding Claim 19:
Misspelling of along: “…element al9ng a portion of the length…” (Line 2)
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim a limitation is in claim 1.
Regarding Claim 1: 
The language “a holding device configured to hold” (line 12) seems to invoke 35 U.S.C. 112(f). The corresponding structure of the holding device is shown in Fig 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: 
 The recitation “wherein prior to forming the corner region the metal plate incudes the first bent side section and an unbent front section” (lines 2-3) further defines an element that has not been positively recited. It is unclear if the metal plate is part of the claimed invention or not and therefore the metes and bounds of the claim are unclear. 
Regarding Claim 14:
The recitation “a first sidewall and a longitudinal front actuation contour, the upper surface; a bending tool having a length” (line 3). “The upper surface” is an incomplete sentence and it is unclear what applicant intends by the phrase.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa, Takenao (JP08090076A), hereinafter referred to as Yoshikawa.
Regarding Claim 1:
Yoshikawa discloses an apparatus for forming a corner region at an intersection between first and second bent side sections of a metal plate having a thickness, wherein prior to forming the corner region the metal plate incudes the first bent side section and an unbent front section, the apparatus comprising: a die (Fig 8 – item 20) including an upper surface (the upper surface of the die is seen in Fig 8 abutting against metal plate surface 80a), a first sidewall (a sidewall of the die is seen in Fig 8) and a longitudinal front actuation contour (Fig 8 – edge of item 22), the upper surface configured to support the metal plate (The upper surface supports the plate 80 as the holding device 30 clamps the plate). A bending tool (Fig 8 – item 40) having a length (die 40 length shown in Fig 8), an outer surface (Annotated below in Fig 8) and a longitudinal central axis (Fig 8 – defined by an axis along R2) arranged parallel to the longitudinal front actuation contour of the die.

    PNG
    media_image1.png
    338
    348
    media_image1.png
    Greyscale

 first contact surface (Fig 16 – item 46a) located at a first location (Annotated above in Fig 8) that is configured to force the unbent second section of the metal plate against the longitudinal front actuation contour of the die to cause a bending of the unbent front section to produce the second bent side section (Fig 9 shows that first contact surface 45 is configured to force unbent section against contour). A holding device (Fig 8 – item 30) configured to hold the metal plate firmly in place against the upper surface of the die when the first contact surface of the bending tool acts on the metal plate to form the second bent side section (die 30 clamps the plate 80 to the upper surface of die 20). A first holding element (Fig 8 – item 45) attached to the bending tool at the first location, the first holding element having a surface that is arranged non-parallel to the central longitudinal axis of the bending tool (The surface comprising item 45 is arranged non-parallel to the axis), the surface of the first holding element facing the first sidewall of the die (Item 45 faces the sidewall of the die 20), the first holding element being configured to hold the first bent side section of the metal plate firmly in place between the surface of the first holding element and the first sidewall of the die.
Regarding Claim 3:
Yoshikawa discloses the apparatus according to claim 1, wherein the bending tool (Fig 8 – item 40) includes a second contact surface (Fig 16 – item 46b) located at the first location (Annotated above in Fig 8), the apparatus further comprising a second holding element (Fig 8 – item 44) attached to the bending tool at the first location (There is a section of item 44 extending into the first location), the second holding element having a surface that is arranged non-parallel to the central longitudinal axis of the bending tool (Item 44 is angled to be non-parallel to the axis), the first and second holding elements being located at different longitudinal locations along the length of the bending tool (The holding elements items 44 and 45 extend to different longitudinal locations).
Regarding Claim 5:

Regarding Claim 6:
Yoshikawa discloses the apparatus according to claim 5, wherein the first and second holding elements are located at different longitudinal locations along the length of the bending tool (Fig 16; the holding elements items 44 and 45 are shown at different longitudinal locations).
Regarding Claim 8:
Yoshikawa discloses the apparatus according to claim 3, wherein the die (Fig 8 – item 20) has a second sidewall opposite the first sidewall (Fig 8; the sidewall opposite the annotated first sidewall above pins the work piece), the second holding element (Fig 8 – item 44) being configured to hold a third bent side section (Fig 15; item 6b) of the metal plate firmly in place between the surface of the second holding element and the second sidewall of the die.
Regarding Claim 13:
Yoshikawa discloses a method for forming a corner region in a metal plate (Paragraph 0054, lines 1-2), the metal plate having a planar major surface (Fig 17(a) – top surface of item 83) located in a first plane, a first bent side section (Fig 17(a) – item 82) having a surface located in a second plane orthogonal to the first plane, and a second side section (Fig 17(a) – item 83) located in the first plane, the method comprising: holding the first bent side section (Fig 17(a) – item 82) stationary while bending the second side section (Fig 17(a) – item 83) to form a second bent side section (Fig 17(d) – item 5) having a surface located in a third plane that is arranged orthogonal to each of the first and second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied above and in view of Rose D B et al (US9908163B1), hereinafter referred to as “Rose”.
Regarding Claim 10:
Yoshikawa discloses the apparatus according to claim 5. However Yoshikawa is silent to wherein the bending tool (Fig 9 – item 22) is rotatable about the longitudinal axis.
Rose teaches an apparatus for bending metal work pieces comprising a bending roller free to rotate as it bends a work piece. Rose further teaches wherein the bending tool (Fig 9 – item 22) is rotatable about the longitudinal axis.
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the bending apparatus of Yoshikawa to substitute the bending roller of Rose in lieu of Yoshikawa’s bending tool. Having a bending roller would be an improvement over bending punches which slide across work pieces would reduce friction produced on the surface and decrease the chance for potentially causing damage or deformation to the work piece during bending as taught by Rose.
Regarding Claim 14:


    PNG
    media_image2.png
    310
    417
    media_image2.png
    Greyscale

A first holding element (51) attached to the bending tool at the first location, the first holding element having a surface that is arranged non-parallel to the central longitudinal axis of the bending tool (surface shown in Fig 20(a) is orthogonal to the bending tool’s central longitudinal axis), the surface of the first holding element facing the first sidewall of the die (Fig 22; the surface of item 51 faces sidewall item 22) and the method further comprising: holding the first bent side section stationary between the surface of 
However, Yoshikawa is silent to a holding device having a surface facing the upper surface of the die.
Rose teaches a holding device having a surface facing an upper surface of a die for the purpose of clamping a work piece there between while bending. Rose further teaches a holding device (Fig 9 – item 18) having a surface facing an upper surface of a die (Clamp pad 18 comprises a surface facing the upper surface of die 14).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the bending apparatus of Yoshikawa by incorporating the holding device of Rose to clamp the surface of the work piece to the upper surface of the die. Incorporating the holding device would provide a large enough clamping force to overcome the large bending forces applied to the work piece by the bending tool resulting in more efficient operation of the machine during bending operations.
Regarding Claim 15:
Yoshikawa discloses the method according to claim 14, wherein the metal plate has a third bent side section (Fig 25 – section of surface of item 91) having a surface having a surface located in a third plane orthogonal to the first plane, the method further comprising: holding the third bent side section stationary while bending the second side section to form the second bent side section (Fig 22; Bending tool, as annotated above, holds the third bend side section while bending the second side section (Fig 17(d) – item 5), and releasing the first bent side section (Fig 17(a) – item 82) upon the second bent side section being formed (Fig 23; first bent side section is released as the bending tool rotates to complete bending of the second bent side section).

Regarding Claim 16:
Yoshikawa discloses the method according to claim 15, wherein the first (Fig 17(a) – item 82) and third (Fig 25 – section of surface of item 91) bent side sections are held stationary simultaneously (Fig 23; both the first and third bent side sections are held stationary simultaneously).
Regarding Claim 20.
Yoshikawa discloses the method according to claim 13, further comprising rotating the bending tool while bending the second side section (Fig 22 shows the bending tool rotating as the second side section, item 5 in Fig 17(d)).
Allowable Subject Matter
Claims 2, 4, 7, 9, 11-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KEVIN E O'BRIEN/Examiner, Art Unit 3725                 

/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725